Filed Pursuant to Rule 424(b)(2) Registration No. 333-167607 PROSPECTUS SUPPLEMENT NO. 1 TO PROSPECTUS DATED SEPTEMBER 22, 2010 ORACO RESOURCES, INC. (formerly Sterilite Solutions, Corp.) 68,000 Shares of Common Stock (Pre-Split) (544,000 Post-Split) This Prospectus Supplement relates to the prospectus dated September 22, 2010 (“Prospectus”) which we prepared to allow certain of our current stockholders to sell up to 68,000 (pre-split) (544,000 post-split) shares of or common stock. The Prospectus was declared effective by the Securities and Exchange Commission on September 22, 2010. The purpose of this Prospectus Supplement is to update the table of the underlying Prospectus captioned “Selling Security Holders”. Additionally, we are including our quarterly and annual reports we filed with the Securities and Exchange Commission. The information contained in each report is considered relevant to the information in the Prospectus and should be read in conjunction with the information contained in the Prospectus. This Prospectus Supplement should be read in conjunction with the Prospectus, and is qualified by reference to the Prospectus, except to the extent that the information presented herein supersedes the information contained in the Prospectus. This Prospectus Supplement is not complete without, and may only be delivered or utilized in connection with, the Prospectus. We urge you to read carefully the "Risk Factors" on page 5 of the Prospectus and those discussed in other documents we file with the Securities and Exchange Commission for certain considerations relevant to an investment in the Common Stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT OR THE PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This Prospectus Supplement should be read in conjunction with, and may not be delivered or utilized without, the Prospectus dated September 22, 2010. The date of this Prospectus Supplement is January 31, 2012. i Table of Contents Prospectus Supplement PAGE Selling Security Holders 1 Form 10-Q (9/30/10) filed on November 15, 2010 2 Form 10-K/A No. 2 (12/31/10) filed on July 21, 2011 26 Form 10-Q/A No. 1 (3/31/11) filed on July 21, 2011 70 Form 10-Q/A No. 2 (6/30/11) filed on November 23, 2011 91 Form 10-Q (9/30/11) filed on November 21, 2011 123 ii Selling Security Holders All references to shares have been restated to reflect an 8:1 forward stock split enacted on February 23, 2011. As of the date of this filing 544,000 shares remain unsold of the 544,000 shares registered for resale in the Prospectus. The following is the selling security holder who owns the 544,000 shares of common stock covered in the Prospectus. Name of Owner of Common Stock Number of Shares Owned before the Offering Number of Shares Offered by Selling Stockholders Number of Shares Owned after the Offering(1) Percentage of Shares Owned after the Offering(1) SLI(2) 0 * * Represents less than 1% of the total aggregate amount of shares of our common stock. 1. Assumes that all shares registered for resale by the Prospectus have been issued and sold. 2. The 544,000 shares were transferred to SLI from Stoecklein Law Group.Donald Stoecklein, President of SLI, has voting, investing and dispositive power over the shares of common stock owned by SLI. 1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-167607 Sterilite Solutions, Corp. (Exact name of registrant as specified in its charter) Nevada 27-2300414 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 41738 W. Hillman Dr. Maricopa, AZ. (Address of principal executive offices) (Zip Code) Registrant's telephone number: (602) 751-9638 Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No ¨ The number of shares of Common Stock, $0.001 par value, outstanding on September 30, 2010, was 1,318,000 shares. 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. STERILITE SOLUTIONS, CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET September 30, (unaudited) ASSETS Current assets: Cash $ Total current assets Other assets: Furniture and equipment, net Trademark Website, net Total other assets Total assets $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ Total current liabilities Long term liabilities: Accrued interest payable - related party 30 Line of credit - related party Total long term liabilities Total liabilities Stockholders' deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - Common stock, $0.001 par value, 100,000,000 shares authorized,1,318,000 shares issued and outstanding Additional paid-in capital (Deficit) accumulated during development stage ) Total stockholders' deficit ) Total liabilities and stockholders' deficit $ The Accompanying Notes are an integral part of the Financial Statements. 3 STERILITE SOLUTIONS, CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS Inception For the three (April 6, 2010) months ended to September 30, 2010 September 30, 2010 (unaudited) (unaudited) Revenue $
